Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-10 in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because the invention of Group I is best examined in class 428 and the invention of Group Il is best examined in class 156, and searching in two distinct areas creates an additional search burden during examination.  Currently, claim 11 is withdrawn as the non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 20170061313 A – machine translated).
Claims 1, 6, 9 and 10:  Park teaches a foldable display device comprising a display panel and a back plate supporting the display panel, wherein the display panel is an organic light emitting diode (OLED) {instant claims 9 and 10} (Fig. 1 and statements 24-27).  Park teaches the back plate comprises a folded region made of a liquid metal, and a non-folded region made of a stainless-steel metal {instant claim 6} on both sides of the folded region, wherein the liquid metal may be formed so as to surround one side of the metal in the non-folded region (Fig. 4b and statement 93).  The back plate meets the claimed support, the liquid metal in the folded region meets the claimed first support plate, and the metal in the unfolded region meets the claimed second support plate.
Claim 8:  Park teaches the use of an optical adhesive material for laminating the layers in the foldable display device (statement 57).

Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Park does not teach or suggest: (1) the metal of unfolded region has plurality of recess regions filled with adhesive as recited in claims 2 and 3; the liquid metal in the folded region is stainless- steel as recited in claim 5, and the metal in the unfolded region is steel as recited in claim 7.



 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
December 3, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785